United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.P., Appellant
and
DEPARTMENT OF HEALTH & HUMAN
SERVICES, FOOD & DRUG
ADMINISTRATION, Kirkland, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1232
Issued: October 12, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 15, 2012 appellant timely appealed the March 26, 2012 merit decision of the
Office of Workers’ Compensation Programs (OWCP) which denied his traumatic injury claim.
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant sustained an injury in the performance of duty on
September 19, 2011.
FACTUAL HISTORY
On September 20, 2011 appellant, a 48-year-old special agent, filed a claim (Form CA-1)
for a left foot injury that allegedly occurred on September 19, 2011. He stated that he was
1

5 U.S.C. §§ 8101-8193.

returning from a United Parcel Service (UPS) outlet across the street from his office. While
crossing at the intersection appellant started running to beat the traffic signal when he felt a
popping sensation in the bottom of his left foot.2 He believed he had torn something in his arch.
Appellant continued to work following the September 19, 2011 incident.
Dr. Mark T. Lewis, a podiatrist, examined appellant on September 22, 2011. He had
previously treated appellant between January 2007 and June 2008. Appellant complained of
ongoing plantar fasciitis and a recent “pop in his right foot causing pain.” While Dr. Lewis had
not seen him since June 2008, appellant had reportedly received two cortisone injections over the
last year, most recently in June 2011. Appellant rated his current pain 6/10. He also reported
difficulty putting weight on his left foot. The pain was located along the plantar aspect of the left
foot near the plantar fascia attachment to the calcaneus. Dr. Lewis suspected a left partial
rupture of the deep fibers in the plantar fascia. He recommended a pneumatic boot to
immobilize the foot and advised appellant to follow-up in two weeks.
When appellant returned on October 10, 2011, Dr. Lewis diagnosed partial rupture left
plantar fascia. The attending physician’s report (Form CA-20) identified September 19, 2011 as
the date of injury. Dr. Lewis noted a history of ongoing plantar fasciitis and a recent pop in the
“right” foot. Appellant reported that his pain was still 6/10 but his condition had improved. The
pneumatic boot provided relief; therefore, Dr. Lewis recommended that appellant continue using
it. He also recommended custom-fit orthotic inserts for appellant’s bilateral plantar fasciitis.
Additionally, Dr. Lewis submitted a work capacity evaluation (Form OWCP-5c) which noted
that appellant was capable of performing his usual job without restrictions.
In his January 5, 2012 treatment notes, Dr. Lewis noted a history of a work-related partial
rupture deep fibrous of the plantar fascia. Appellant reported that he was unable to walk for long
periods of time. He also reported that increased activity caused increased pain. Dr. Lewis
recommended physical therapy and continued use of orthotics. He also submitted a duty status
report (Form CA-17) that included a diagnosis of plantar fasciitis with a September 19, 2011 date
of injury. Dr. Lewis indicated that appellant was able to perform his regular work without
restriction.
On February 13, 2012 OWCP advised appellant that the documentation received thus far
was insufficient to establish his September 19, 2011 traumatic injury claim. It requested
additional medical evidence as well as a statement explaining how appellant’s off-premises
activity was employment related.
On February 14, 2012 the employing establishment advised OWCP that appellant’s
alleged injury occurred on September 19, 2011 when he was returning to the office after
dropping off a work-related shipment at UPS which was located approximately 100 to 150 yards
from appellant’s fixed place of employment. It indicated that because it was a small office,
special agents, like appellant, routinely dropped off mail/shipments at UPS.

2

On the CA-1 (item no. 26), the employing establishment indicated that appellant was in the performance of duty
when injured.

2

In a February 17, 2012 statement, appellant confirmed that he had delivered work-related
materials to UPS on the afternoon of September 19, 2011.3 As he walked back across the street
through the intersection, the green light was counting down so he went from walking to running.
Within a few steps appellant felt a snapping/popping sensation in the bottom of his left foot. He
stated that he had to hop through the intersection and then he limped back to the office which
was about 150 yards away. Appellant also explained that he had recurrences of plantar fasciitis
in both feet for the past few years. The condition would flare up and then subside. Appellant
stated that he usually either ignored it or changed his exercise regimen to exclude running. He
further stated that he sought treatment in the past when the inflammation worsened. However,
appellant had not previously experienced the type of injury where it felt like the fascia just
snapped and left him limping. He indicated that the September 19, 2011 incident was the first
time something that severe occurred.
OWCP received treatment records dated September 8 and 15, 2011 from Dr. Edward G.
Blahous, Jr., a podiatrist. When appellant saw Dr. Blahous on September 8, 2011 he complained
of recurrent left heel pain. The pain reportedly subsided after a June 2011 steroid injection, but
had since returned. Dr. Blahous discussed the possibility of additional steroid injections, which
appellant received on September 15, 2011. OWCP also received January 16, 2012 physical
therapy treatment records.
By decision dated March 26, 2012, OWCP denied appellant’s claim because he failed to
establish a causal relationship between the September 19, 2011 employment incident and his
diagnosed left foot condition.
LEGAL PRECEDENT
A claimant seeking benefits under FECA has the burden of establishing the essential
elements of his claim by the weight of the reliable, probative and substantial evidence, including
that an injury was sustained in the performance of duty as alleged and that any specific condition
or disability claimed is causally related to the employment injury.4
To determine if an employee sustained a traumatic injury in the performance of duty,
OWCP begins with an analysis of whether “fact of injury” has been established. Generally, fact
of injury consists of two components that must be considered in conjunction with one another.
The first component is whether the employee actually experienced the employment incident that
is alleged to have occurred.5 The second component is whether the employment incident caused

3

Appellant further stated that he had been dropping of packages at UPS two to three times per week.

4

20 C.F.R. § 10.115(e), (f); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996).

5

Elaine Pendleton, 40 ECAB 1143 (1989).

3

a personal injury.6 An employee may establish that an injury occurred in the performance of
duty as alleged but fail to establish that the disability or specific condition for which
compensation is being claimed is causally related to the injury.7
ANALYSIS
The evidence of record indicates that appellant had a history of bilateral plantar fasciitis
dating back to at least January 2007. Less than a week prior to the September 19, 2011
employment incident, Dr. Blahous, a podiatrist, administered a steroid injection for treatment of
recurrent left heel pain. After the September 19, 2011 incident, appellant sought treatment from
Dr. Lewis, another podiatrist who had last treated him in June 2008. Dr. Lewis’ September 22,
2011 report noted that appellant “recently felt a pop in his right foot causing pain.” However, he
did not specify the date of injury or describe the particular circumstances under which the “pop”
occurred. Dr. Lewis’ September 22, 2011 treatment notes also incorrectly reported that appellant
had last received a steroid injection in June 2011. As noted, Dr. Blahous administered the latest
injection on September 15, 2011, just a week prior to Dr. Lewis’ examination.
In his subsequent reports and treatment notes, Dr. Lewis diagnosed partial rupture left
plantar fascia. While he subsequently characterized appellant’s condition as work related and
identified September 19, 2011 as the date of injury, he never fully explained the specific
mechanism of injury. Dr. Lewis merely noted that appellant felt a pop in his right foot, which
was inconsistent with appellant’s claim that the popping sensation occurred in the left foot. His
reports and treatment notes provided no indication of what appellant was doing when he
experienced the popping sensation. The Board finds that Dr. Lewis’ opinion on causal
relationship is neither well reasoned nor rationalized. Dr. Lewis’ history of injury is both
inaccurate and incomplete. Moreover, he failed to explain how appellant sustained a partial
rupture of his left plantar fascia on September 19, 2011.
The Board also finds the January 16, 2012 physical therapy treatment records insufficient
to satisfy appellant’s burden of proof. Certain healthcare providers, such as physician’s
assistants, nurse practitioners, physical therapists and social workers, are not considered
“physician[s]” as defined under FECA.8 Consequently, their medical findings and/or opinions
are insufficient for purposes of establishing entitlement under FECA.9

6

John J. Carlone, 41 ECAB 354 (1989). Causal relationship is a medical question which generally requires
rationalized medical opinion evidence to resolve the issue. See Robert G. Morris, 48 ECAB 238 (1996). A
physician’s opinion on whether there is a causal relationship between the diagnosed condition and the implicated
employment factors must be based on a complete factual and medical background. Victor J. Woodhams, 41 ECAB
345, 352 (1989). Additionally, the physician’s opinion must be expressed in terms of a reasonable degree of
medical certainty and must be supported by medical rationale, explaining the nature of the relationship between the
diagnosed condition and appellant’s specific employment factors. Id.
7

Shirley A. Temple, 48 ECAB 404, 407 (1997).

8

5 U.S.C. § 8101(2); 20 C.F.R. § 10.5(t).

9

K.W., 59 ECAB 271, 279 (2007); David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006).

4

As appellant failed to establish that his claimed left foot condition is causally related to
the September 19, 2011 employment incident, OWCP properly denied his traumatic injury claim.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision. See 5 U.S.C. § 8128(a);
20 C.F.R. §§ 10.605 and 10.607.
CONCLUSION
Appellant failed to establish that he sustained an injury in the performance of duty on
September 19, 2011.
ORDER
IT IS HEREBY ORDERED THAT the March 26, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 12, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

